20-11937     Doc 1-6 Filed 08/19/20 Entered 08/19/20 17:20:48          Local Rule 1007-2
           Affidavit and Declaration in Support of First Day Motions   Pg 1 of 5
20-11937     Doc 1-6 Filed 08/19/20 Entered 08/19/20 17:20:48          Local Rule 1007-2
           Affidavit and Declaration in Support of First Day Motions   Pg 2 of 5
20-11937     Doc 1-6 Filed 08/19/20 Entered 08/19/20 17:20:48          Local Rule 1007-2
           Affidavit and Declaration in Support of First Day Motions   Pg 3 of 5
20-11937     Doc 1-6 Filed 08/19/20 Entered 08/19/20 17:20:48          Local Rule 1007-2
           Affidavit and Declaration in Support of First Day Motions   Pg 4 of 5
20-11937     Doc 1-6 Filed 08/19/20 Entered 08/19/20 17:20:48          Local Rule 1007-2
           Affidavit and Declaration in Support of First Day Motions   Pg 5 of 5
